





AMENDMENT TO RESTRICTED STOCK UNIT AWARD AGREEMENTS


The Restricted Stock Unit Award Agreements between Northwest Natural Gas
Company, an Oregon corporation (the “Company”), and ___________ (“Recipient”)
dated February 25, 2015, February __, 2014 and February __, 2013 (the
“Agreements”), are hereby amended as follows:


1.    Section 2.2 of each Agreement is amended to read in its entirety as
follows:


“2.2    Performance Threshold.
“(a)    For purposes of this Agreement, the “Performance Threshold” for any year
shall be satisfied if the ROE (as defined below) for that year is greater than
the 5 Yr Avg Cost of LT Debt (as defined below) for that year.
“(b)    The “ROE” for any year shall be calculated by dividing the Company’s
Adjusted Net Income (as defined below) for the year by the Average Equity (as
defined below) for the year. Subject to adjustment in accordance with Section
2.2(c) below, the Company’s “Adjusted Net Income” for any year shall be equal to
the Company’s net income attributable to common shareholders for the year, as
set forth in the audited consolidated statement of income of the Company and its
subsidiaries for the year. Subject to adjustment in accordance with Section
2.2(c) below, “Average Equity” for any year shall mean the average of the
Company’s total common stock equity as of the last day of the year and the
Company’s total common stock equity as of the last day of the prior year, in
each case as set forth on the audited consolidated balance sheet of the Company
and its subsidiaries as of the applicable date.
“(c)    The following adjustments shall be made in the calculation of ROE, if
applicable:
“(1)    Change in Accounting Principle. If the Company implements a change in
accounting principle before the completion of all Performance Years either as a
result of the issuance of new accounting standards or otherwise, and the effect
of the accounting change was not reflected in the Company’s business plan at the
time of award of the RSUs, then ROE for each affected year shall be adjusted to
eliminate the impact of the change in accounting principle.
“(2)    Gain or Loss on Sale of Business. Adjusted Net Income for each
Performance Year shall be adjusted to eliminate any gain or loss on the
disposition of any subsidiary, division or business during the year, as set
forth in the audited consolidated financial statements of the Company and its
subsidiaries for that year.
“(3)    Impairments. Adjusted Net Income for each Performance Year shall be
adjusted to eliminate any charges taken by the Company during the year for
impairment of assets (excluding utility plant assets), that exceed $500,000 for
any single impaired asset.
“(4)    Tax Impacts. All adjustments for the items listed in Sections 2.2(c)(1)
to 2.2(c)(3) in any year shall be net of income taxes based on the Company’s
consolidated effective tax rate for the year.
“(5)    Tax Changes. Adjusted Net Income for each Performance Year shall be
adjusted to eliminate any positive or negative impacts on earnings resulting
from changes to federal, state or local income tax rates or the imposition of a
new tax during the period between the award of the RSUs and the completion of
all Performance Years, and any resulting impact on deferred tax account
balances.





--------------------------------------------------------------------------------





“(d)    The “5 Yr Avg Cost of LT Debt” for any year shall mean the average of
five numbers consisting of the Avg Cost of LT Debt (as defined below) for that
year and for each of the four preceding years. The “Avg Cost of LT Debt” for any
year shall be equal to the sum of the Weighted Costs (as defined below)
calculated for each series or tranche of long-term debt of the Company
outstanding on the last day of the year. The “Weighted Cost” for a series or
tranche of long-term debt as of any date shall be calculated by multiplying the
Effective Interest Rate (as defined below) on the debt as of that date by the
outstanding principal balance of the debt on that date, and then dividing the
resulting amount by the Company’s total outstanding principal balance of
long-term debt as of that date. The “Effective Interest Rate” for a series or
tranche of long-term debt as of any date shall be the yield calculated based on
the settlement date for the original issuance of the series or tranche, the
maturity date of the series or tranche, the stated annual interest rate of the
series or tranche in effect on that date, the number of interest payments per
year under the terms of the series or tranche, the initial borrowing of an
amount equal to the principal balance net of Debt Issuance Costs (as defined
below) for the series or tranche, and the repayment of principal at maturity or
otherwise according to the terms of the series or tranche. The “Debt Issuance
Costs” for a series or tranche of long-term debt shall include the fees,
commissions and expenses of issuance of such debt, any other purchase discount
from the face amount of such debt, and any premiums, write-offs of unamortized
debt issuance costs and other costs incurred in connection with retiring debt
refinanced with the proceeds of such debt, all as reflected in the Company’s
accounting records. For purposes of this Section 2.2(d), the Company’s long term
debt and the interest rates and outstanding principal balances of the
outstanding series or tranches of long-term debt as of any date shall be those
amounts as set forth in the audited consolidated financial statements of the
Company and its subsidiaries for the year ending on that date, and shall in all
cases include the current portion of any long-term debt and exclude borrowings
under a revolving credit facility. For the avoidance of doubt, the Effective
Interest Rate for purposes of this Agreement of each series of fixed-rate
long-term debt outstanding as of the date of this Agreement is set forth on
Exhibit A hereto.”


2.
Except as otherwise provided herein, all other provisions of the Agreement shall
remain in full force and effect.



IT IS SO AGREED:


NORTHWEST NATURAL                RECIPIENT
GAS COMPANY


By:            
            





